Hunt, J.,
delivered the opinion of the court:
In the Intermingled Cotton Cases (92 U. S. R., 651) the Supreme Court, affirming the opinion of this court, said: “ Each owner of property intermingled with other property of the same kind and value, and stored in a common mass, becomes the owner as tenant in common of an interest in the mass proportionate to his contribution.” The claimant asked the application of this principle to the cotton the alleged proceeds of which are involved in this suit. But the proof shows conclusively that this cotton formed no part of the mass with which it was said to be intermingled, and that therefore its proceeds, if there were any, did not go into the Treasury with the proceeds of that mass. Finding against him on this material point we have not thought it necessary to go into the examination of the other disputed points as to the ownership and .amount of the cotton.
It is therefore ordered that the petition of the claimant be dismissed.